UNITED STATES DISTRICT COURT F I L E D

FOR THE DISTRICT OF COLUMBIA  2 8 
ANroNIo COLBERT, ) ciiiii§ ing‘i)§§,t,-§ §§"'(’,'f,',fj‘,’,f§,ya
Plaintiff, §
v_ § Civil Action No.
TREASURY DEPARTMENT FEDERAL §
CREDIT UNION, §  184 
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint The court will grant the application, and dismiss the
complaint,

The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff alleges that credit union employees have committed misconduct by purposely

misleading him, and "tryfulling [sic] with [him] after the fact." Compl. at 2. He explains that he
has not been allowed to open an account, and "[s]omething need to be done about this!" Ia'.

As drafted, the complaint contains no short and plain statement of the grounds upon
which the Court’s jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks.
For these reasons, the complaint will be dismissed without prejudice for its failure to comply
with Rule 8(a).

An Order consistent with this Memorandum Opinion is issued separately.
United SE-t'es District Judge

DATE:

1®7/>)£"